Title: John Adams to Cotton Tufts, August 1782
From: Adams, John
To: Tufts, Cotton


     
      My dear Dr.
      
       The Hague, August? 1782
       
      
     
     I have only time to inclose a few Papers and to pray for your Health and Prosperity.
     I am much distressed for my Brother Cranch as the last Accounts were allarming. So pleasing a Friendship of near 30 Years standing is a Blessing not to be replaced. I cannot give up the Hopes that I may yet see him in good Health.
     My worthy Father Smith must be greatly afflicted at this Sickness. The sorrows however, as well as the Joys of his Age, are either fatal, or soon over.
     I long to be with you, even to share in your Afflictions. The Life I lead is not satisfactory to me. Great Feasts and great Company, the Splendeur of Courts and all that is not enough for me. I want my Family, my Friends and my Country. My only Consolation is, that I have rendered a most important and essential service to my Country, here, which I verily believe no other Man in the World would have done. I dont mean by this, that I have exerted any Abilities here, or any Actions, that are not very common, but I dont believe that any other Man in the World would have had the Patience and Perseverance, to do and to suffer, what was absolutely necessary.—I will never go through such another Scene. Happily, there will never I believe be again Occasion for any body to suffer so much. The Humiliations, the Mortifications, the Provocations, that I have endured here, are beyond all description; yet the Unravelling of the Plot, and the total Change in all these respects make amends for all.
     My Situation is at present as agreable as it ever can be to me, Out of my own Country and Absent from my family.
     I cannot flatter you with Prospects of Peace. There are some Essays towards it, but their Success is too uncertain to be depended on. Yet England is too inadequate to her European Ennemies to hurt Us much. The Refugees are turning every stone to provoke fresh Hostilities against America, but I think they will be disappointed.—What a forlorn Situation those Wretches are in!—Yet I am told they modestly hope at least to be invited home, by their Countrymen. I suppose they think that America has not wit enough to govern itself without them.
     It is now almost five Years since I left Congress, and what a Series of horrid scaenes have I got through. What storms, what Chases, what Leaks, what Mountains and Valleys, what Fatigues, Dangers, Hair Breadth scapes, what Fevers and Gouts, have I seen and felt!
     If after all it should please God to preserve me home, I will leave the Splendid Pursuits of Fame, Fortune and Ambition to those, who have them in View and who may easily obtain them without the Pains, Achs and Dangers that I have run, from other Motives. My little Farm will be as extensive as my Expectations. My poor Boys must work—they have seen a little of their Fathers Pleasures in this Life, and knowing the Object he had in View, they will not reproach him for having neglected their Interests.
    